Citation Nr: 0400864	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-07 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Whether disability due to injury sustained in a November 15, 
1998 motor vehicle accident is the result of the veteran's 
own willful misconduct.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel
INTRODUCTION

The veteran entered onto active duty in October 1996.  He was 
involved in an in-service motor vehicle accident in November 
1998, and was ultimately discharged from service in April 
2000 by reason of disability due to the injuries he 
sustained.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a decision by the RO that 
denied the veteran's claim for service connection for 
disability due to the November 1998 motor vehicle accident.  
The RO determined that his injuries were the result of his 
own willful misconduct.


REMAND

VA must apply the law and make its own determination with 
respect to whether a particular disability is due to a 
veteran's willful misconduct.  In doing so, however, VA gives 
due consideration to the findings of the service department.  
See, e.g., Veterans Benefits Administration's Adjudication 
Procedure Manual, M21-1, Part IV, paras. 11.03(a), 
11.04(a)(2), 11.04(d)(2).  In the present case, the record 
shows that the service department has concluded that 
disability due to injury sustained in a November 1998 motor 
vehicle accident was the result of the veteran's own willful 
misconduct.  However, the record also shows that the veteran 
filed an appeal of that determination with the Army Board For 
Correction of Military Records in March 2000.  A copy of the 
decision on that appeal is not of record.  Accordingly, and 
because such a decision might well contain information 
germane to the present appeal, the Board will remand the case 
to the RO for further development.  38 C.F.R. § 19.9 (2003).

The Board will also remand the case to the RO so that efforts 
can be undertaken to obtain other information and evidence 
pertinent to the instant appeal.  Specifically, the RO should 
undertake efforts to obtain any records pertaining to the 
November 1998 accident that might be in the custody of the 
Pulaski County Ambulance Service (the service that 
transported the veteran from the accident site) or the 
Waynesville Rural Fire Department (members of which 
reportedly extracted him from the automobile).  For the 
reasons stated, this case is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C., for the 
following actions:

1.  The RO should make another attempt to 
obtain a statement from the civilian 
police officer who completed the report of 
the November 1998 accident.  He should be 
asked to indicate in writing whether or 
not he was able to interview the veteran 
prior to completing the 1998 report.  Any 
response received should be associated 
with the claims file.

2.  The RO should contact the service 
department.  The service department should 
be asked to indicate whether a decision 
has been made on the veteran's March 2000 
appeal of an adverse line-of-duty 
determination and, if so, to provide a 
copy of that decision to the RO.  Any 
information received should be associated 
with the claims file.

3.  The RO should undertake efforts to 
obtain any records pertaining to the 
November 1998 accident that might be in 
the custody of the Pulaski County 
Ambulance Service or the Waynesville Rural 
Fire Department.  Any information or 
evidence received should be associated 
with the claims file.

4.  If the RO is unable to obtain any of 
the requested information or evidence, the 
RO should contact the veteran, identify 
the information and/or evidence that it is 
unable to obtain; explain the efforts that 
the RO has taken to obtain it; describe 
any further action the RO will take on the 
claim, including notice that the RO will 
decide the claim based on the evidence of 
record unless the claimant submits the 
evidence the RO was unable to obtain; and 
notify him that he is ultimately 
responsible for providing the evidence.

5.  The RO should then take adjudicatory 
action on the matter here on appeal.  If 
the benefit sought remains denied, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case (SSOC).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, the Veterans Benefits Administration's Adjudication 
Procedure Manual, M21-1, Part IV, directs ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


